DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 05/20/2019. The applicant submits an Information Disclosure Statement dated 07/03/2019. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 5 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical concepts formulas or calculations without significantly more. The claims fail the first prong of the 2019 Subject Matter Eligibility Guidance. The claims recite an aero-engine full flight envelope model adaptive modification. The dependent claims are further calculations or formulas that are directed to the operation of models. This judicial exception is not integrated into a practical application because the claims do not identify how the calculations or formulas are applied to an operation of an engine. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not identify structure that collects the data, structure that performs the calculations or formulas, or structure that is affected by the input and hot the structure is changed based upon the variable. Thus, the claims do not identify how an engines operation is changed or 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. The claims do not identify with specificity how an aero-engine is affected by a specific set of circumstances. The claims do not identify the structure that gathers the input data to the calculations, the structure that performs the calculations, or the structure control system that generates output signals that change the operation of the aero-engine. The specification discloses functions or results but does not identify what creates training data, test data, what is a dynamic parallel compensator, what are the attributes of a multi-attribute 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims identify inputs, variables, and models but does not explain what the result of the computations produces in terms of how a control system is physically altered under specific circumstances. The claims do not identify if this is a system on an aircraft or a computer performing calculations in a design lab. Therefore, one skilled in the art would not be able to program an airplane control system to operate under a known condition. The flight envelope may be takeoff, climb, cruise, descent, or landing. Thus, the claims are not clear to one of ordinary skill in the art how the system is controlling the aero-engine.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims identify functional operations with identify how the calculations control a system. Those identifiers without structure or context of how the variables are generated include, training data, test data, dynamic parallel compensator, aero-engine original nonlinear component level model, multi-attribute decision algorithm, recursive neural network algorithm, modifier, genetic algorithm, health parameters, deep learning algorithm, and recursive neural layers. The claims do not identify how the calculations are used to control a control system for a particular purpose. One skilled in the art would not be able to recreate the result without undue experimentation on a defined system.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Larimore discloses a method and system of dynamic model identification for monitoring and control of dynamic machines with variable structure or variable operations.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666